 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   DAISY REYNA, as an individual,                   No. CV 19-2629 PA (MAAx)
     MARIAH MONTES, as Guardian ad
12   Litem for D.S. and Z.S., two minors,             JUDGMENT
13
                           Plaintiffs,
14
            v.
15
     COUNTY OF LOS ANGELES,
16   DEPARTMENT OF CHILDREN AND
17   FAMILY SERVICES, DCFS SOCIAL
     WORKER MICHELE LOYA-
18   CHHABRA, DCFS SUPERVISOR
     KAREN VANCE, and DOES 1-5,
19
                           Defendants.
20
21
22          In accordance with the Court’s April 6, 2020 Minute Order that granted summary
23   judgment in favor of defendants County of Los Angeles, the Los Angeles Department of

24   Children and Family Services, Michele Loya-Chhabra, and Karen Vance (collectively

25   “Defendants”) on all of the claims asserted in the First Amended Complaint filed by

26   plaintiffs Daisy Reyna and Mariah Montes, as guardian ad litem on behalf of minor

27   plaintiffs D.S. and Z.S. (collectively “Plaintiffs”),

28   //
 1          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is
 2   granted in favor of Defendants on all of Plaintiffs’ claims asserted in the First Amended
 3   Complaint;
 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
 5   nothing and that Defendants shall have their costs of suit.
 6   DATED: April 6, 2020

 7                                                    ___________________________________
                                                                 Percy Anderson
 8                                                      UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
